Citation Nr: 0207024	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  99-25 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of muscle 
strain, to include genitourinary dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The appellant had active military service from May 1969 to 
January 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In May 2000, the appellant testified before 
a Hearing Officer at the RO.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appellant's appeal have been obtained by 
the RO.  

2.  Current genitourinary dysfunction, to include cysts of 
the penis and right testicle, is not related to a muscle 
strain or other injury or disease in service.  


CONCLUSION OF LAW

Residuals of muscle strain were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, subsequent to the RO's most 
recent consideration of the appellant's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been notified of 
the requirements for the benefit sought on appeal, the 
evidence necessary to substantiate his claim, and the bases 
of the RO's decisions with respect to his claim.  The 
appellant's service medical records have been associated with 
the claims file.  

The Board is cognizant that the appellant has reported that 
his private treating physician informed him that his 
genitourinary problems, to include, apparently, cysts of his 
penis and right testicle, were the result of muscle strain.  
No opinion from this physician is of record.  In April 2001, 
the appellant was notified of the VCAA and of VA's duty to 
assist him in developing his claim.  He was informed of the 
need to identify any relevant records pertinent to his claim, 
and that he could request any pertinent records himself and 
submit them to the RO, or have VA request such records for 
him.  In a statement to the RO, dated in May 2001, the 
appellant reported that the RO had all of his civilian 
medical records.  He has not otherwise submitted additional 
medical evidence, or requested that the RO obtain additional 
medical evidence.  

The VCAA requires that VA afford the veteran an examination 
when there is a competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  

The veteran has not been afforded a VA examination.  There is 
competent evidence of current sexual dysfunction and the 
removal of a cyst from the right testicle.  The veteran has 
reported an injury in service with a period of discharge from 
his penis.  However, there is no indication that the current 
disability is related to active duty.  The veteran is not 
competent to express an opinion as to the medical cause of 
his current disabilities.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The long period of time that elapsed between service and the 
onset of the current disabilities can be seen as clear and 
convincing evidence that the current disabilities are not 
related to service.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  There is no other evidence indicating that the 
current disabilities are related to service.  Since there is 
nothing to indicate that the current disability is related to 
service, the Board concludes that an examination is not 
necessary.

The veteran has also contended that VA should make additional 
efforts to obtain service medical records showing his injury 
in service.  The RO has sought pertinent medical records and 
has received records in response to its request.  Further, 
this case does not turn on whether the veteran experienced an 
injury in service.  The veteran is competent to report such 
an injury, even in the absence of service medical records.  
This case turns on whether a current disability can be 
related to that injury. 

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claim.  Therefore, the Board will address the merits of the 
appellant's claim.  

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. §§ 3.303(a), 3.304 (2001).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues 
involving medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  

Analysis

The appellant essentially contends that service connection is 
warranted for residuals of muscle strain, to include 
genitourinary dysfunction.  In this respect, he maintains 
that he experienced a muscle strain in the groin, as a result 
of heavy lifting while in the Navy.  Personal hearing 
testimony in May 2000 reflects the appellant's report that 
the incident causing the muscle strain occurred in 1970.  He 
was subsequently treated with a number of pills for "a 
strain," and that he "started discharging sperm through 
[his] penis and [that he] discharged for about a week 
approximately."  He testified that the problem took four to 
five months to clear up.  

The appellant also testified that he has not received 
treatment post service for muscle strain.  Furthermore, the 
appellant has indicated that the residual effect of the 
muscle strain has been the development of cysts and sexual 
dysfunction.  

In reviewing the evidence of record, the Board notes that the 
appellant's service medical records do not reflect 
complaints, a diagnosis, or treatment for a muscle strain or 
any genitourinary problems.  In particular, a treatment 
record, dated in April 1970, notes the appellant's complaint 
of physical weakness for approximately one month.  A physical 
examination was reportedly normal.  During a separation 
medical examination in January 1971, the appellant's abdomen 
and viscera were reportedly normal as was his genitourinary 
system.  There were not any abnormal findings reported.  

Post-service medical evidence from Robert Bass, M.D., and the 
Family Medical Center reflect treatment for impotence, high 
blood pressure, and removal of cysts from the appellant's 
penis and right testicle.  In none of these medical records 
do physicians link any genitourinary dysfunction, which 
includes cysts, to muscle strain.  There is no record of 
treatment for these conditions prior to February 1997, and 
the veteran testified at the May 2000 hearing that he first 
noticed a right testicle cyst six or seven years earlier.

Although the appellant asserts that he has experienced right 
testicle pain since military service and that the pain is the 
result of a service-related muscle strain, there is no 
corroboration of such pain in the record, nor is there 
evidence that the strain and history of pain lead to the 
development a cyst or other current disability.  Therefore, 
the Board must conclude that the preponderance of the 
evidence is against the appellant's claim.


ORDER

Entitlement to service connection for residuals of muscle 
strain, to include genitourinary dysfunction, is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

